DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on January 28, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Eighteen (18) sheets of drawings were filed on January 28, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/483,643 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of copending Application No. 17/483,643 at least disclose or suggest all of the limitations of claims 1-17 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1; U.S. Patent Application No. 17/483,643 claims an optical device comprising (see line 1 of claim 1 of U.S. Patent Application No. 17/483,643): 
a first substrate that has a surface which extends (spreads) in a first direction and a second direction intersecting the first direction (see lines 2-3 of claim 1 of U.S. Patent Application No. 17/483,643); 
a second substrate that faces the first substrate (see lines 4-5 of claim 1 of U.S. Patent Application No. 17/483,643); 
a plurality of separation walls that are positioned between the first substrate and the second substrate and that extend in the first direction (see claims 2-3 of U.S. Patent Application No. 17/483,643); 
one or more first optical waveguides that are positioned between the first substrate and the second substrate (see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643) and that include one or more dielectric members which are positioned between the plurality of separation walls (see claim 18 of U.S. Patent Application No. 17/483,643) and which extend in the first direction (see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643); and 
one or more spacers that are directly or indirectly sandwiched between the first substrate and the second substrate and that are positioned around the one or more first optical waveguides (see lines 11-18 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643), 
wherein a modulus of elasticity of each of the one or more spacers is smaller than a modulus of elasticity of any one of the plurality of separation walls (see claim 2 of U.S. Patent Application No. 17/483,643).  
Regarding claim 2; U.S. Patent Application No. 17/483,643 claims the device, wherein the plurality of separation walls are directly or indirectly sandwiched between the first substrate and the second substrate, and wherein, a deformation ratio of each of the one or more spacers in a direction perpendicular to the surface of the first substrate due to being sandwiched between the first substrate and the second substrate is greater than a deformation ratio of any one of the plurality of separation walls in the direction perpendicular to the surface of the first substrate (see claim 3 of U.S. Patent Application No. 17/483,643).  
Regarding claim 3; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more spacers include a plurality of columnar spacers (see claim 4 of U.S. Patent Application No. 17/483,643).  
Regarding claim 4; U.S. Patent Application No. 17/483,643 claims the device, further comprising a sealer that fixes a distance (gap) between the first substrate and the second substrate, wherein the sealer encloses the one or more first optical waveguides and the39 P1017483plurality of separation walls when seen in a direction perpendicular to the surface of the first substrate (see claim 9 of U.S. Patent Application No. 17/483,643).  
Regarding claim 5; U.S. Patent Application No. 17/483,643 claims the device, wherein a region that is positioned between the first substrate and the second substrate and that is enclosed by the sealer is filled with a member which is identical to the one or more dielectric members (see claim 10 of U.S. Patent Application No. 17/483,643).   
Regarding claim 6; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more spacers are positioned inside and/or outside a region enclosed by the sealer (see claim 12 of U.S. Patent Application No. 17/483,643).  
Regarding claim 7; U.S. Patent Application No. 17/483,643 claims the device, further comprising one or more second optical waveguides respectively connected to the one or more first optical waveguides (see claim 9 of U.S. Patent Application No. 17/483,643).  
Regarding claim 8; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more first optical waveguides include a plurality of the first optical waveguides, the one or more second optical waveguides include a plurality of the second optical waveguides (see claim 9 of U.S. Patent Application No. 17/483,643), and wherein the one or more spacers include at least one spacer provided between two of the plurality of second optical waveguides adjacent to each other (see claims 1, 6, 12, and 17 of U.S. Patent Application No. 17/483,643; it’s obvious to place the spacers between two of the plurality of optical waveguides adjacent to each other in view of the spacers being placed around the waveguides).  
Regarding claim 9; U.S. Patent Application No. 17/483,643 claims the device, further comprising: a dielectric layer positioned between the first substrate and the one or more second optical waveguides (see claims 10, 11, 13, 14, 18, and 19 of U.S. Patent Application No. 17/483,643).  
Regarding claim 10; U.S. Patent Application No. 17/483,643 claims the device, wherein each of the one or more second optical waveguides includes a corresponding one of portions positioned between two of the plurality of separation walls adjacent to each other, and wherein the second optical waveguide includes a first grating in the portion positioned between the two of the separation walls adjacent to each other (see claim 7 of U.S. Patent Application No. 17/483,643).  
Regarding claim 11; U.S. Patent Application No. 17/483,643 claims the device, wherein, each of the one or more second optical waveguides includes a corresponding one of portions that is not superposed, when seen in a direction perpendicular to the surface of the first substrate, on one of the first substrate and the second substrate, and wherein the second optical waveguide includes a second grating in the portion that is not superposed on one of the first substrate and the second substrate (see claims 5 and 8 of U.S. Patent Application No. 17/483,643; at least one optical waveguides, suggests first and second waveguides).  
Regarding claim 12; U.S. Patent Application No. 17/483,643 claims the device, further comprising: two mirrors respectively positioned between the first substrate and the one or more dielectric members and between the second substrate and the one or more dielectric members (see claim 11 of U.S. Patent Application No. 17/483,643).  
Regarding claim 13; U.S. Patent Application No. 17/483,643 claims the device, wherein, when seen in a direction perpendicular to the surface of the first substrate, at least one of the two mirrors is not formed in a region where the one or more spacers are provided (see claim 12 of U.S. Patent Application No. 17/483,643).  
Regarding claim 14; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more first optical waveguides include a structure that allows adjustment of a refractive index of the one or more dielectric members, and wherein, when the refractive index of the one or more dielectric members is adjusted, a direction of light emitted from the one or more first optical waveguides through the first substrate or the second substrate or an incident direction of light input to the one or more first optical waveguides through the first substrate or the second substrate is changed (see claims 13 and 14 of U.S. Patent Application No. 17/483,643).  
Regarding claim 15; U.S. Patent Application No. 17/483,643 claims the device, further comprising: a pair of electrodes between which the one or more dielectric members are sandwiched, wherein the one or more dielectric members include a liquid crystal material or an electrooptic material, and wherein, 41 P1017483when a voltage is applied to the pair of electrodes, the refractive index of the one or more dielectric members is adjusted (see claim 14 of U.S. Patent Application No. 17/483,643).  
 Regarding claim 16; U.S. Patent Application No. 17/483,643 claims the device,  further comprising: one or more phase shifters respectively connected to the one or more optical waveguides directly or through one or more other optical waveguides, wherein when a phase difference between portions of light respectively passing through the one or more phase shifters is changed, the direction of the light emitted from the one or more first optical waveguides through the first substrate or the second substrate or the incident direction of the light input to the one or more first optical waveguides through the first substrate or the second substrate is changed (see claim 15 of U.S. Patent Application No. 17/483,643).  
 Regarding claim 17; U.S. Patent Application No. 17/483,643 claims an optical detection system comprising: the optical device according to claim 1; an optical detector that detects light emitted from the optical device and reflected by an object; and a signal processor that generates distance distribution data based on output of the optical detector (see claim 16 of U.S. Patent Application No. 17/483,643).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (JP 2018-128663 A).
Regarding claims 1-3, 7-9, 12, and 14-17; Hirasawa et al. (JP 2018-128663 A) discloses an optical device (see Figures 54B, 54C, and 55) comprising: 
a first substrate (substrate 50) that has a surface which extends in a first direction and a second direction intersecting the first direction; 
a second substrate (second substrate 50C) that faces the first substrate (50); 
a plurality of separation walls (73a; see Figure 65, spacer sections 73a form separation walls to confine the liquid crystal material of the optical waveguide layer 20 of waveguide element 10; see Figures 54A-54C and 55) that are positioned between the first substrate (50) and the second substrate (50C) and that extend in the first direction; 
one or more first optical waveguides (optical waveguide elements 10 forming optical waveguide array 10A; see Figures 54B, 54C, and 55, 65, and 67) that are positioned between the first substrate (50) and the second substrate (50C) and that include one or more dielectric members which are positioned between the plurality of separation walls (73a) and which extend in the first direction; and 
one or more spacers (73b; see Figure 65) that are directly or indirectly sandwiched between the first substrate (50) and the second substrate (50C) and that are positioned around the one or more first optical waveguides (20), 
wherein a modulus of elasticity of each of the one or more spacers (73b; modulus of elasticity of air) is smaller than a modulus of elasticity of any one of the plurality of separation walls (73b; modulus of elasticity of SiO2; see the description of Figure 65);
wherein the plurality of separation walls (73b; see Figure 65) are directly or indirectly sandwiched between the first substrate (50) and the second substrate (50C; see Figures 54B, 54C, and 55), and wherein, a deformation ratio of each of the one or more spacers (73b) in a direction perpendicular to the surface of the first substrate (50) due to being sandwiched between the first substrate (50) and the second substrate (50C) is greater than a deformation ratio of any one of the plurality of separation walls (73a) in the direction perpendicular to the surface of the first substrate (50);
wherein the one or more spacers (73b) include a plurality of columnar spacers (see Figure 65);
further comprising one or more second optical waveguides (1) respectively connected to the one or more first optical waveguides (20); 
wherein the one or more first optical waveguides (20) include a plurality of the first optical waveguides, the one or more second optical waveguides (1; optical waveguides forming the branching device 90 and/or the phase shifter array 80A) include a plurality of the second optical waveguides, and wherein the one or more spacers (73b) include at least one spacer (73b) provided between two of the plurality of second optical waveguides (1) adjacent to each other (see Figures 54B, 54C, 55, 65, and 67);
further comprising a dielectric layer (dielectric layer 51) positioned between the first substrate (50) and the one or more second optical waveguides (1; see Figures 54B and 54C);
further comprising two mirrors (mirrors 30 and 40) respectively positioned between the first substrate (50) and the one or more dielectric members (20) and between the second substrate (50C) and the one or more dielectric members (20);
wherein the one or more first optical waveguides (1) include a structure  (80A) that allows adjustment of a refractive index of the one or more dielectric members, and wherein, when the refractive index of the one or more dielectric members is adjusted, a direction of light emitted from the one or more first optical waveguides (20, 10A) through the first substrate (50) or the second substrate (50C) or an incident direction of light input to the one or more first optical waveguides (20, 10A) through the first substrate (50) or the second substrate (50A) is changed (see Figures 54B, 54C, 55, and 67 and 68).  
further comprising a pair of electrodes between which the one or more dielectric members are sandwiched, wherein the one or more dielectric members include a liquid crystal material or an electrooptic material, and wherein, 41 P1017483when a voltage is applied to the pair of electrodes, the refractive index of the one or more dielectric members is adjusted (see Items 8-10 on pages 12-13 of the machine translation); and
further comprising one or more phase shifters (80A; see Figure 67) respectively connected to the one or more optical waveguides (10A) directly or through one or more other optical waveguides (1), wherein when a phase difference between portions of light respectively passing through the one or more phase shifters (80A) is changed, the direction of the light emitted from the one or more first optical waveguides (10A) through the first substrate (50) or the second substrate(50C) or the incident direction of the light input to the one or more first optical waveguides (10A) through the first substrate (50) or the second substrate (50A) is changed; and
an optical detection system (system 300; see Figure 69) comprising the optical device (optical scanning device 100) according to claim 1; an optical detector (photodetector 400) that detects light emitted from the optical device (100) and reflected by an object; and a signal processor (processing circuit 600) that generates distance distribution data based on output of the optical detector (400; see Figure 69 and the description thereof).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al. (JP 2018-128663 A).
Regarding claim 4; Hirasawa et al. does not explicitly disclose a sealer that fixes a distance between the first substrate and the second substrate, wherein the sealer encloses the one or more first optical waveguides and the 39P1017483plurality of separation walls when seen in a direction perpendicular to the surface of the first substrate.  However, Hirasawa et al. teaches that “it is also possible to change the distance between the mirror 30 and the mirror 40 by making the optical waveguide layer 20 a sealed space” (see page 30 of the machine translation), thereby suggesting the use of a sealer to enclose the one or more first optical waveguides and the separation walls there-between.  Thus before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a sealer to enclose the one or more first optical waveguides and the separation walls there-between when seen in a direction perpendicular to the surface of the first substrate to make the optical waveguide layer a sealed space, as suggested by the teachings of Hirasawa et al., wherein the optical waveguide layer (20) is located between the first and second substrates (50, 50C; see Figures 54B, 54C, and 55) and thus the sealer also fixes a distance between the first and the second substrate which the sealed optical waveguide layer is located between.
Regarding claim 5; wherein a region that is positioned between the first substrate (50) and the second substrate (50c) and that is enclosed by the sealer is filled with a member (liquid crystal) which is identical to the one or more dielectric members.
Regarding claim 6; the one or more spacers (73b) are positioned inside and/or outside a region enclosed by the sealer (this is inherent).  
Regarding claim 10; each of the one or more second optical waveguides (1) includes a corresponding one of portions positioned between two of the plurality of separation walls (73a) adjacent to each other, but Hirasawa et al. does not specifically disclose that the second optical waveguide includes a first grating in the portion positioned between the two of the separation walls (73a) adjacent to each other.  The optical waveguide core is formed by the portion of the optical waveguide (1) located between the two walls (73a), wherein light is coupled into and guided by the core.  Hirasawa et al. teaches that light may be coupled into the second optical waveguide (1) by providing a grating (5) in the core of the waveguide (see Figure 13).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the second optical waveguide to include a first grating in the portion positioned between two of the separation walls adjacent to each other for the purpose of coupling light into the second optical waveguide with a grating as suggested by Hirasawa et al.
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection set forth above was overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical device defined by claim 11, wherein, each of the one or more second optical waveguides includes a corresponding one of portions that is not superposed, when seen in a direction perpendicular to the surface of the first substrate, on one of the first substrate and the second substrate, and wherein the second optical waveguide includes a second grating in the portion that is not superposed on one of the first substrate and the second substrate in combination with all of the limitations of base claim 1 and intervening claim 7; or
The optical device defined by claim 13, wherein, when seen in a direction perpendicular to the surface of the first substrate, at least one of the two mirrors is not formed in a region where the one or more spacers are provided in combination with all of the limitations of base claim 1 and intervening claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (EP 3 287 841 A1) discloses a laser beam steering device and system (see Figure 1) that may be applied to a depth sensor, 3D sensor, or LiDAR;
Guo et al. (US 10,901,293 B1) discloses a two-dimensional optical phased array (see Figure 1) for scanning systems and LiDAR;
Shim (US 11,092,691 B2) discloses a beam steering phased array device (see Figure 2) that is suitable for use in LiDAR systems;
Lee et al. (US 2021/0325762 A1) discloses a phase-controlled optical waveguide antenna array for use in LiDAR chips (see the entire document); 
Lipson et al. (US 2022/0037786 A1) discloses a beam steering device (see Figure 1A) that has application in LiDAR systems;
Hashiya et al. (US 10,877,215 B2) is a related case of similar invention (see the entire document); and
Nomura et al. (US 2022/0011404 A1) is the publication of Application No. 17/483,643, which is applied in the Double Patenting rejection set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874